The judgment of the court was pronounced by
Rost, J.
This litigation originated in a mistake of the executor of Nathan Meriam,. A tract of land belonging to the succession was advertised as follows :' “ 3d. A tract of land in the rear of the town of Plaquemine, at about 22 arpents from the river, measuring 220 feet French measure, on the back line of Henry Keller, and running in depth to and along the bayou Plaquemine, containing about fifty superficial arpents ; this tract will be offered for sale in four divisions, to wit: three lots of four arpents each, front to .the Bayou Plaquemine, with the depth therefrom across the tract, and one lot comprising the remainder of the lot to the bayou, and all the lands therefrom to the lands of Henry Keller.”
Lot No. 1, being one of the four arpent lots, was first sold to C. Teal, and in succession, lot No. 2 was sold to Bernard ; lot No. 3, to Sigler, the plaintiff, and lot No. 4 to Gauthier, the défendant.
The sale was made according to the advertisement, without fixing the limits of the respective lots; and the parties to this .suit went into possession of the land they supposed they had purchased.
This suit was instituted by the plaintiff, against Alexis Gauthier and Louis Eesobry, testamentary executor of Meriam, to be quieted in the possession of lot No. 3, against the claim and alleged trespasses of the said Gauthier ; there was judgment in his favor, and Gauthier appealed.
This case is not in a situation that will enable us to pass finally upon it. It is proved, that there was but two four arpent lots fronting upon bayou Plaque-mine ; and before we can determine how this deficiency affects the parties to the suit, the purchasers of the other two lots must also be made parties, and the limits of the different lots fixed according to law.
It is therefore ordered, that the judgment in this case be reversed, and the case remanded to make proper parties, and for further proceedings according to law; the plaintiff and appellee paying the costs of this appeal.